Citation Nr: 9930132	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-05 477A	)	DATE
	)
	)

On appeal from the                                            
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969, and from January 1971 to October 1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included a claim for service 
connection for post-traumatic stress disorder (PTSD), which 
was denied by a Board decision in July 1997.  At that time, 
the Board remanded the remaining issue on appeal so that 
additional evidentiary development could be accomplished, and 
as will be discussed in the Reasons and Bases section below, 
the Board finds that this was done to the extent possible.  
Thereafter, the Board also sought and obtained an opinion 
concerning a question involved in the veteran's appeal, and 
furnished a copy of both the referral and opinion letter to 
the veteran's representative in September 1999.  In September 
1999, the Board further advised the veteran's representative 
that while the Board was providing 60 days in which he and 
the appellant could submit additional evidence if they chose 
to do so, if they wished to waive the 60 day period, a 
statement to this effect at the bottom of the last page of 
the letter was to be signed and returned to the Board.  As 
this statement was signed and received by the Board in 
October 1999, the Board finds that the remaining issue on 
appeal is now ready for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  Schizophrenia or any other acquired psychiatric disorder 
was not present in active service or manifest within one year 
thereafter; schizophrenia or any other acquired psychiatric 
disorder, first shown years after service, is not related to 
service.


CONCLUSION OF LAW

Schizophrenia or any other acquired psychiatric disorder were 
not incurred in or aggravated by active service, nor may 
schizophrenia be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds initially that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
well grounded within the meaning of 38 C.F.R. § 5107(a) (West 
1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board also finds 
that the facts relevant to this issue have been developed to 
the extent possible and that the statutory obligation of the 
Department of Veterans Affairs (VA) to assist the veteran in 
the development of his claim is satisfied.  38 U.S.C.A. 
§ 5107(a).  In this regard, as was noted previously, the 
Board remanded this claim for further medical development, 
and that this was accomplished prior to the return of this 
matter to the Board.  Thereafter, the Board also 
independently sought and obtained an additional medical 
opinion to clarify certain questions pertinent to the issues 
for consideration by the Board, and subsequently furnished a 
copy of this opinion to the veteran's representative so that 
additional evidence could be submitted on the veteran's 
behalf if there was a desire to do so.  

The Board also notes that the RO requested the veteran's 
service medical records from his first period of service, but 
that the National Personnel Records Center (NPRC) indicated 
that the requested records could not be found.  Although 
there is a heightened duty to search for records lost or 
misplaced by the Government, since the Board is not aware of 
any assertion on the part of the veteran that he received 
treatment for any relevant complaint during his first period 
of service, additional delay for the purpose of further 
and/or alternative methods of obtaining these records is not 
justified.  Thus, the Board finds that its duty to assist the 
veteran in this instance has clearly been satisfied, and that 
the further remand of this case is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Moreover, when all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

There are no service medical records available from the 
veteran's first period of active service.  The December 1970 
enlistment examination for the veteran's second period of 
service revealed no findings of psychiatric disability.  

Thereafter, none of the veteran's service medical records 
discloses any reference to any psychiatric disability, and an 
overseas examination in April 1972 again revealed no findings 
of psychiatric disability.  However, the records do reflect 
the referral of the veteran to a hospital during service in 
September 1972 for the purpose of evaluation.  A narrative 
summary for this evaluation reflects that the veteran had 
been in the Coast Guard for the previous one and one-half 
years.  For the previous six months, the veteran reported 
feeling quite nervous and depressed, and also had various 
somatic complaints.  The veteran also reported that officers 
were out to harass him and that his friends had also been 
treated in this manner.  He also noted that he had been 
unjustly charged with possession of marijuana, and that it 
was during this period that he became very depressed and 
developed somatic complaints.  He reported receiving a 
psychiatric evaluation in June 1972, at which time it was 
believed that the veteran had a depressive neurosis with some 
conversion symptoms and that this situation was possibly 
situational in origin.

In his previous period of service, the veteran noted that he 
had been in the Navy, where he had not been hassled other 
than during his last two to three months, at which time he 
had trouble with officers.  The veteran indicated that he had 
difficulty in structured situations, not wanting to take 
"stupid orders" or tolerate pressure from superiors.  
Mental status examination at this time did not reveal signs 
of delusions or hallucinations, and memory was intact.  The 
initial impression at the time of the intake interview was 
one of passive-aggressive personality with depressive and 
conversion features.  It was further believed that the 
depressive and conversion symptomatology was a result of 
added strain that was put on his basic character defect as a 
result of the structured life in the Coast Guard.  The 
initial therapeutic approach was one of support and to allow 
the veteran to understand exactly what the Coast Guard would 
require of a recruit.  The conversion and depressive symptoms 
were indicated to have been alleviated to a fair degree, but 
the veteran remained unconvinced that he could live out the 
remaining 2 1/2 years of his tour of duty in the Coast Guard.  
Though the veteran's symptoms were noted to improve, it was 
believed that the basic features of a passive-aggressive 
personality remained, rendering the veteran susceptible to 
further exacerbation if he were returned to duty.

In the discussion section of the summary, it was concluded 
that the veterans' past history of difficulty in structured 
situations in addition to his recent difficulties with the 
Coast Guard were consistent with a diagnosis of passive-
aggressive personality.  Though his symptomatology was now 
improved, it was nonetheless believed that exposure to the 
routine pressures of the Coast Guard would play a substantial 
risk of acute exacerbation of these problems because of his 
basic personality structure.  It was therefore recommended 
that the veteran be considered psychiatrically not fit for 
duty in the Coast Guard, and that he go on annual leave, 
pending action on his separation from the service.  The final 
impression was passive-aggressive personality with a guarded 
prognosis.  It was further noted that because the veteran 
suffered from a primary inherent personality defect which was 
not secondary to any disease or injury and existed prior to 
entrance into the Coast Guard, he was unsuitable for further 
military service, that there were no disqualifying physical 
or mental defects which were ratable as a disability under 
the standard schedule for rating disabilities in then-current 
use by the VA, that the veteran was able to distinguish right 
from wrong, and that the veteran was psychiatrically not fit 
for duty and should be granted annual leave pending his 
administrative separation from the Coast Guard.

A service clinical record, dated in September 1972, reflects 
a diagnosis of nervousness, and that the veteran was 
discharged on September 26, 1972 on the basis that he was not 
fit for duty.

The veteran filed an application for compensation with the VA 
in May 1973 seeking service connection for a "nerve" 
disorder.

A VA medical certificate from May 1973 reflects that the 
veteran complained of bad nerves and a nervous cough, and 
that X-rays of the chest revealed negative findings.  VA 
medical examination in June 1973 revealed no psychiatric 
complaints or treatment.

A rating decision in August 1973 denied service connection 
for a disorder of the nerves, noting that the veteran's 
nervous condition could not be classified as a disease or 
injury for which compensation might be paid.

Thereafter, the veteran did not file another application for 
compensation with the VA until June 1995, at which time he 
sought service connection for a nervous condition.  At this 
time, he also sought service connection for PTSD, and in this 
regard provided additional information, which included the 
statement that he had been abducted by an unidentified flying 
object (UFO) in 1968 or 1969 while aboard the USS Sample, and 
that he had witnessed the destruction of the ship and persons 
on board, and the subsequent restoration of the ship at a 
later point in time.  He further maintained that this 
assertion would be supported by the ship's log.

A VA diagnostic evaluation for PTSD from Dr. V., dated in 
July 1995, indicates that the veteran reported several 
incidents which occurred during an initial cruise on board 
the USS Sample.  He recalled that prior to leaving in the 
morning, a crewmember, Mr. T., exited the ship to receive 
medical care, and the ship then left without him.  Later that 
day, Mr. T. was observed on the ship, and when he was asked 
what had happened, he responded that he had never left.  
Thereafter, the veteran retired to his bunk, and was abducted 
by a man in civilian clothes with a rubber mask like that of 
an alien.  This man then took the veteran to a ladder and 
outside on the deck.  At this point, the veteran noticed a 
dark object in the sky which the veteran believed was a UFO, 
and recalled being taken to the UFO by the man that took him 
from his bunk.  When the veteran got on board the UFO, in 
addition to himself, there were two Caucasians, one of whom 
was identified as Gabriel.  There was also a man identified 
as a Senator V. of the Department of Transportation.  The 
veteran's abductor took the mask off his head and the veteran 
noted that he had the same characteristics as the veteran and 
referred to the veteran as "his lamb."  The veteran also 
noted that this person had dynamite in his hand, as he 
descended back to the USS Sample.  The veteran then observed 
the complete destruction of his ship, followed later by its 
reassembly at the same location.  The veteran was then 
returned to the ship, and there was a big inquiry with 
respect to what had happened.

Thereafter, the veteran indicated that the ship returned to 
port, and that it was at this time that he observed two Mr. 
T.'s on the deck standing face to face.  After leaving the 
Navy, the veteran went into the Coast Guard, and he later 
received a visit from Senator V.  The veteran explained that 
Senator V. visited "the boat, but really he came down to see 
me."  He went on to indicate that this episode strongly 
affected him, and that he was eventually discharged for 
medical reasons.

Later while still in the Coast Guard, the veteran recalled an 
occasion when he was called into the dispensary and shown 
what seemed to be ants but on closer inspection were people 
fighting as if in a war.  The veteran was also shown a man 
laying down in a gurney who had some "thing" come out of 
his abdomen and run the other way.  The veteran believed that 
the two Mr. T.'s were going to merge back into the same 
person one day, and that the ship would also disappear in 
addition to all the men who actually died in the incident.  
Although the veteran came close to combat in the waters off 
of Vietnam, he never was actually involved in combat.  
However, the veteran continued to maintain that he observed 
the death of the entire crew of the USS Sample during his 
first period of service and that he had been abducted by a 
UFO.  

The diagnoses included paranoid-type schizophrenia and 
personality changes secondary to schizophrenia, and the 
examiner commented that while the veteran had symptoms of 
PTSD, it was believed that these were artifacts of paranoid 
schizophrenia.  The examiner recommended that the veteran 
seek service connection for a nervous condition for which he 
was discharged from the Coast Guard.  

A VA hospital summary for the period of August to September 
1995 reflects that the veteran was evaluated and treated at 
this time for delusions.  It was noted that the veteran also 
had a history of drug and alcohol abuse, and that he had 
fixed delusional thoughts that he was abducted by a UFO while 
in the military.  The veteran further reported that he 
believed that television and radio messages were sometimes 
specifically intended for him.  The veteran did not have 
florid acute psychotic symptoms, but was noted to have a 
fixed, delusional belief.  Mental status examination revealed 
the veteran's history of being abducted 25 years earlier, and 
that an imposter of the veteran who was in a time machine and 
planted thoughts in his head.  The veteran was also concerned 
about falling into a black hole and experiencing nightmares 
about a senator from the Department of Transportation.  
During this admission, the delusions became less prominent 
with medication, however, the nature of the delusion did not 
change, and neither did the belief in their validity.  

A January 1996 rating decision denied service connection for 
psychosis and determined that a claim for service connection 
for PTSD was not well grounded.

VA outpatient records from July 1996 reflect that Dr. V. 
believed that the veteran's mental symptoms were decently 
controlled, but that he continued to be unable to work 
because of his mental and back condition.  The veteran was 
noted to believe that his condition was PTSD, but Dr. V. 
believed that the correct diagnosis was schizophrenia, for 
which he was hospitalized and discharged from the Coast Guard 
on a medical board.

At the veteran's personal hearing in September 1996, the 
veteran testified in detail about his abduction by the UFO 
(transcript (T.) at pp. 2-7).  The veteran had not had any 
recent contact with any of his fellow crewmembers to know 
whether they would back his story (T. at p. 8).  He believed 
that a file was made on this event but he did not know where 
it was (T. at p. 8).  The event occurred in either 1968 or 
1969 (T. at p. 9).  After service, the veteran was first 
treated for a nervous condition at the VA in 1974 or 1975 (T. 
at p. 10).  He was still being seen at the same facility (T. 
at p. 10).  The veteran denied seeing a physician during the 
time between his two periods of active service (T. at p. 11).  

At the time of the hearing, the veteran provided a book on 
the USS Sample, which contained pictures of the ship and 
crew, and a list of its crewmembers.

VA outpatient records from September 1996 to March 1998 
indicate that in September 1996, the veteran again described 
the circumstances of his abduction.  One of the witnesses the 
veteran wanted to call was noted by the veteran to disagree 
with the veteran about what happened but could confirm his 
account of a piece of metal falling to the deck.  Dr. V. 
indicated that from the veteran's account, it sounded like 
the medical board rejected the story of UFO abduction, but 
did not consider the alternative diagnosis of psychosis.  Dr. 
V. believed that this was the correct diagnosis, and that the 
veteran was hospitalized for it while still in the military.  
The doctor further noted that the veteran had believed that 
he was abducted by a UFO for many years and that it was 
unlikely that this belief would change.  In October 1996, it 
was noted that the veteran had obtained the names of about 
six potential witnesses from the library, and intended to 
contact these people.  Dr. V. commented that the veteran had 
the full syndrome of PTSD symptoms and that these were the 
artifacts of the "psychosis" for which he was hospitalized 
while in the Coast Guard.  

In December 1996, it was noted that the veteran had a history 
of paranoid schizophrenia, polysubstance abuse, 
noncompliance, lumbosacral neuritis, and type II diabetes.  
In January 1997, the veteran indicated that his medications 
might be helping, noting that he had not "seen anything 
lately, except for what my mother's been going through."  He 
went on to state that these things did not happen frequently, 
and that they happened now and then.  It was noted that the 
veteran's mental problems included poor concentration, poor 
memory, and that his mind was constantly on his ordeal, with 
a lot of daydreaming.  The assessment of Dr. V. at this time 
indicated that the "VA does not believe he was abducted by 
space aliens, but has not decided these beliefs are 
delusional and a manifestation of the mental illness for 
which he was discharged from the Coast Guard."  It was 
further noted that the veteran's distress had diminished 
slightly since he had been taking certain medication.  Dr. V. 
added that the veteran's disorder was PTSD if he was abducted 
by space aliens, and paranoid schizophrenia, if he was not.  
The diagnoses included paranoid schizophrenia and recurrent 
major depression with psychosis.

In February 1997, it was indicated that the veteran had been 
turned down by the VA for VA disability because the veteran 
could not "prove that he was abducted by space aliens; he 
was discharged from the Coast Guard for psychosis."  It was 
noted that the veteran continued to believe his account of 
the abduction would be proven by events, indicating that 
"they" would come running to him.  It was further noted 
that the veteran's belief in having been abducted from a US 
destroyer had not changed, and that the veteran spoke of it 
with conviction when asked about it.  The diagnosis continued 
to include paranoid schizophrenia.

In March 1997, the veteran again described the abduction 
incident, further noting he had come to the conclusion that 
the members of the USS Sample had entered a temporal rift, a 
time warp, or bubble, and that from that point on, it had 
offset the whole world.  He further indicated that this 
temporal disturbance was similar to what you would see on 
science fiction shows, and the assessment was that there had 
been an increase in psychiatric symptoms and a preoccupation 
with the 1968 space abduction.  In May 1997, the veteran 
asserted that the government was sitting on the evidence in 
his service connection disability case, and repeated the 
details of his abduction.  In his assessment, Dr. V. 
commented that the veteran's claim for PTSD had been turned 
down, and that "his much stronger case for the psychosis for 
which he was hospitalized at Staten Island, while in the 
Coast Guard, then discharged, has not been addressed."  Dr. 
V. further commented that he had been making an effort to 
persuade the veteran to "make his claim on the basis of the 
quite provable Coast Guard events," and that he had 
encouraged him to submit his claim for "psychosis" rather 
than for PTSD, on the grounds that "psychosis" would be far 
easier to document.  In June 1997, the diagnosis continued to 
include paranoid schizophrenia.

In July 1997, the Board denied service connection for PTSD, 
found that new and material evidence had been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, and remanded the issue of entitlement to service 
connection for an acquired psychiatric disorder for further 
development.

VA outpatient records from July 1997 to March 1998 reveal 
that following the Board decision in July 1997, it was noted 
that the veteran had run out of medication and that he had 
been depressed.  He also noted that the VA had asked for more 
evidence and that he had sent a letter noting that there had 
been a couple of dents in the ship where the mast had fallen.  
A piece of metal had also reportedly fallen from a radio box.  
Dr. V. indicated that the veteran had been discharged from 
the service as a result of psychiatric symptoms, and that the 
veteran had not been able to get all of his Coast Guard 
records.  The diagnoses through December 1997 included 
paranoid schizophrenia.

VA mental disorders examination in March 1998 revealed that 
the veteran reported a history of serving with the Navy from 
1967 to 1969, and that he saw duty in a combat zone in 
Vietnam.  The veteran was also reportedly in Japan and 
Okinawa, and later served with the Coast Guard from January 
1971 to October 1972.  The veteran indicated that he saw no 
overseas duty with the Coast Guard, serving mainly on the 
Missouri and Mississippi Rivers.  He reported that he began 
psychiatric treatment in the Coast Guard and was hospitalized 
in St. Louis, and later at Staten Island, New York, for one 
month apparently for paranoid schizophrenia with anxiety and 
depression.  The veteran further noted subsequent psychiatric 
hospitalizations, the last time in September and October 
1986, for paranoid schizophrenia, which he indicated was 
first diagnosed in 1969.  The claims file was found to 
indicate that the veteran believed that he had been abducted 
by aliens from a US destroyer in 1969.  At this time, the 
veteran indicated that he had really been abducted by an 
older version of himself, and that the VA was in the 
possession of records that "they were not letting him see so 
he could not prove this."  The veteran also expressed some 
paranoid feelings.  Mental status examination revealed that 
the veteran reported intermittent depression and that his 
moods were variable.  The veteran's diagnosis included 
chronic paranoid schizophrenia with some depression and 
anxiety, and that the veteran had experienced stress of 
paranoid thoughts for many years.

Following additional VA mental disorders examination in May 
1998, the same examiner that conducted the March 1998 VA 
mental disorders examination noted that the veteran reported 
that he had been abducted in March 1969 off the coast of San 
Diego by a UFO for about 30 minutes and that the ship that he 
was on at the time was destroyed.  The examiner further 
indicated that the veteran talked a lot about aliens, and 
that he withheld the story of being abducted by aliens for a 
long time because he was told to keep it secret.  However, he 
finally started telling people in July 1995, after he saw a 
"duplicated dude on T.V."  The veteran reported that he was 
hospitalized in September 1972 at the Staten Hospital 
"USPHS" Hospital with a diagnosis of passive/aggressive 
personality, and that he was quite nervous and depressed and 
having numerous somatic complaints at that time, including 
pain in the left side of the neck.  He also reported feeling 
a great deal of racial prejudice, and there was a history of 
a psychiatric evaluation in June 1972, with a diagnosis of 
depressive neurosis with some conversion symptoms.  Post 
service, the veteran had been seen at the VA by Dr. V., who 
believed that the veteran's PTSD symptoms were artifacts of a 
psychosis for which he had been hospitalized in the Coast 
Guard.  It was further noted that Dr. V. believed that the 
veteran's PTSD might have come from his delusion of an alien 
abduction, and that the veteran had been preoccupied with the 
alien abduction.  Dr. V.'s lengthy report of July 1995 was 
also noted.

Mental status examination indicated looseness of association 
and that the veteran talked at length about the aliens and 
experiences, and about seeing "duplicated dudes" on 
television.  It was further noted that the veteran's affect 
was inappropriate and that his conversation was bizarre.  The 
veteran reported getting depressed and also seeing hooded 
ghosts.  He further reported guilt because either he or an 
older version of himself destroyed his ship during service.  
The veteran's diagnoses were noted to include chronic 
paranoid schizophrenia with depression and anxiety, history 
of alcohol abuse, history of cannabis abuse, and mixed 
personality disorder, underlying schizophrenia.  The examiner 
further noted that the veteran became psychotic in the 
service and believed that he was abducted by aliens, and that 
this was a very traumatic experience for him.  The examiner 
also commented that this examination was done by a board of 
two examiners, he and Dr. S., and that they both agreed on 
the diagnosis.  The examiner further commented that this 
condition started when the veteran was in the service and 
that he still had paranoid schizophrenia, acute and marked, 
requiring medication and treatment.

A statement from the veteran in April 1998 reflects that the 
veteran still complained of dreams and nightmares of being 
abducted by a UFO while on active duty.  

VA mental disorders examination in November 1998 indicated 
that the veteran reported a hospitalization in St. Louis, but 
that there were no records that documented this in his claims 
file.  There was a record documenting the veteran's 
hospitalization while with the Coast Guard in September 1972, 
at which time there was a diagnosis of passive/aggressive 
personality and an indication that he was being discharged as 
psychiatrically not fit for duty.  The examiner also noted 
that there was no indication on this record of any 
description of symptoms consistent with a psychotic 
condition, and none of the elaborate delusional material that 
the veteran presented at this time.  Outpatient treatment was 
noted to began with Dr. V. and the VA around 1996, at which 
time he was being evaluated for symptoms of PTSD.  At that 
time, Dr. V. was noted to have accurately made the diagnosis 
of schizophrenia, paranoid type.  The examiner indicated that 
the questions to be considered were the etiology of 
psychiatric disability found, the likelihood that such 
disability had its onset during service, and the likelihood 
that such disability was manifested during the one-month 
period following service.  

Mental status examination revealed that the veteran responded 
to questions with loose associations, and delusional thinking 
of UFO's, aliens, doubles, and seeing himself as somebody 
else.  His thought processes were found to clearly indicate 
impairment of thought indicating delusions and hallucinations 
but no inappropriate behavior.  The diagnosis included 
schizophrenia, paranoid type, chronic.  The examiner 
commented that as for the date of onset, however, it could 
not be related to the time of service or one month after 
service, as there were no records describing the symptoms 
observed at the present time.  Records from the 
hospitalization just prior to service separation were noted 
to describe personality type problems without mention of 
psychosis.  The etiology of the veteran's psychiatric 
disability was found to be unknown.  It was noted that this 
examination was conducted jointly with Dr. S.

A February 1999 statement from the veteran indicates that the 
veteran maintained that his condition was directly related to 
his military service.  He further maintained that as a result 
of his examination in May 1998, the examiner linked his 
condition to military service, and that he could not 
understand why the RO did not grant his benefits and instead 
scheduled him for another examination, the results of which 
have resulted in a determination against the grant of 
benefits.  He further asserted that the benefit of the doubt 
in this instance should have been resolved in his favor.

A July 1999 letter from the Board to Dr. S. requested that 
this examiner review the entire claims file and provide an 
opinion as to the likelihood that the veteran's current 
psychiatric disability, diagnosed as chronic paranoid-type 
schizophrenia, was initially manifest in service or within 
one year after his separation from service.  Dr. S. was also 
requested to specifically discuss whether the diagnosis of 
passive-aggressive personality disorder in service was 
proper, and if so, whether there was any evidence that the 
current psychiatric disability was superimposed on the 
personality disorder identified in service.

An August 1999 letter from Dr. S. reflects his review of the 
record as to the likelihood that the veteran's current 
psychiatric disability, chronic paranoid-type schizophrenia, 
was initially manifest in service or within one year 
thereafter, and that he could not find any evidence that the 
claimant exhibited signs or symptoms suggestive of 
schizophrenia while in active military service or within one 
year of his discharge from the military.  Dr. S. further 
noted that the claims folder provided no documentation about 
key facts in the veteran's history, including the onset of 
his illness, hospitalizations prior to 1995 (the veteran 
claimed to be hospitalized several times) and a history of 
social and occupational impairment prior to 1995.  Instead, 
the claims folder was found to indicate that the veteran 
worked as a welder until 1993, and that he had a relationship 
with a female since 1978 and four children.

As to whether the diagnosis of passive-aggressive personality 
disorder in service was proper, and if so, whether there was 
any evidence that the current psychiatric disability was 
superimposed on the personality disorder identified in 
service, Dr. S. indicated that a diagnosis of passive-
aggressive personality disorder in 1972 was probably a 
reflection of the prevailing classification of psychiatric 
disorders at that time.  If one were to apply current 
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
Edition) (DSM-IV) criteria, Dr. S. commented that the same 
set of symptoms would have resulted in a diagnosis of 
adjustment disorder probably with mixed emotional features.  

Dr. S. went on to comment that the majority of individuals 
with schizophrenia displayed some type of prodromal phase 
manifested by slow and gradual development of a variety of 
signs of symptoms, for example social withdrawal, loss of 
interest in school or work, deterioration of hygiene or 
grooming, unusual behavior or outbursts of anger.  However, 
the narrative summary from the admission in September 1972, 
described the subjective complaints of anxiety and depression 
that were related to social and vocational stresses.  Dr. S. 
believed that the record did not contain any information that 
could be reasonably interpreted as prodromal signs or 
symptoms of schizophrenia.  He further indicated that he 
could find no evidence to link the current diagnosis of 
paranoid schizophrenia with the earlier diagnosis of a 
passive-aggressive personality disorder.


II.  Analysis

The Board has considered the evidence relevant to this claim.  
Initially, the Board notes that none of the veteran's service 
medical records refers to the alleged alien abduction.  As a 
matter of fact, mental status examination at the time of his 
September 1972, in-service hospitalization specifically did 
not reveal any delusions or hallucinations.  In addition, the 
record is lacking in any reference to the alleged alien 
abduction in service until it is mentioned by the veteran as 
part of additional information he submitted in support of his 
June 1995 claim for service connection for PTSD.  It was at 
this time that the veteran first indicated that he had been 
abducted by a UFO in 1968 or 1969 while aboard the USS 
Sample, and that he had witnessed the destruction of the ship 
and persons on board, and the subsequent restoration of the 
ship at a later point in time.  The first medical evidence of 
this alleged incident is found in a July 1995 VA evaluation 
for PTSD from Dr. V.  

The Board notes that the veteran's statements and September 
1996 hearing testimony places much emphasis on the alleged 
alien abduction incident in 1969 as the catalyst of a 
psychiatric disorder that has existed ever since.  The Board 
attaches great significance to the fact that this alleged 
incident was not noted in any independent evidence until July 
1995.  The Board has considered the veteran's assertion by 
way of medical history in July 1995 that he kept a lid on the 
story until he could prove it, and his statements in the May 
1998 VA mental disorders examination report that he withheld 
the story for a long time because he had been told by some 
unidentified party to keep it a secret, and that he finally 
began telling his story after seeing a "duplicated dude on 
t.v."  Quite simply, the Board finds these patently self-
serving explanations to be inconsistent and unpersuasive.  As 
between such statements of medical history provided in the 
context of a claim for compensation benefits after over 25 
years post service, and the much more contemporary hospital 
records from September 1972, the Board finds the later to be 
entitled to vastly more probative weight.

With respect to the medical opinions of the various VA 
examiners, the Board must point out that it has given the 
greatest probative value to the opinions that were not simply 
based on the unsupported assertions of the veteran over 25 
years after the alleged alien abduction in service.  More 
specifically, while the Board notes that Dr. V. has opined 
that the veteran became psychotic in service, and that a 
panel of two examiners in March 1998 also concluded that the 
veteran became psychotic in the service, the Board finds that 
the opinions are based on reports of medical history which 
are not verified independently in the record or are otherwise 
simply inaccurate.  

First, in his initial evaluation of the veteran in July 1995, 
after reciting a detailed description of the incident in 
service, Dr. V. indicates his intention to obtain the 
veteran's claims file.  Thus, his initial diagnosis was based 
on the veteran's report of medical history.  In addition, 
although Dr. V. indicates in subsequent outpatient records in 
September and October 1996 that the veteran became psychotic 
in service since "he was hospitalized for it while still in 
the military," and that he believed his PTSD symptoms were 
the "artifacts of the 'psychosis' for which he was 
hospitalized while in the Coast Guard," it is apparent that 
Dr. V. is reaching this conclusion primarily based on the 
account of the veteran and not based on a direct analysis of 
the more contemporaneous hospital records of September 1972, 
which do not reference a diagnosis of psychosis or 
schizophrenia or any of the veteran's more recently 
articulated delusions.  

With respect to the May 1998 mental disorders examination 
report, while it was noted that the claims file was reviewed, 
the conclusion that the veteran's schizophrenia started in 
the service was apparently based on the veteran's reported 
history that he began psychiatric treatment in the Coast 
Guard and was hospitalized in St. Louis and later Staten 
Island for paranoid schizophrenia, and that he had had 
several subsequent hospitalizations.  In fact, a review of 
the record would have demonstrated the lack of 
contemporaneous evidence of a hospitalization in St. Louis, 
the lack of a diagnosis of paranoid schizophrenia as a result 
of the hospitalization in Staten Island in 1972, and no 
medical evidence of several subsequent hospitalizations.  

Consequently, the probative value of the opinions of Dr. V. 
and those of May 1998 as to the question of medical causation 
in this case is severely diminished as a result of the 
examiners' undue reliance on a report of medical history 
provided by the veteran over 25 years after the alleged 
incident in service.

On the other hand, the Board finds that the more recent 
medical opinions of November 1998 and August 1999 were based 
on a thorough and accurate analysis of all of the evidence of 
record.  For example, the report from the November 1998 
examination correctly noted that there were no records for a 
claimed hospitalization in St. Louis, and that the medical 
records from the hospitalization in Staten Island in 
September 1972, did not reveal a description of symptoms 
consistent with a psychotic condition and none of the 
elaborate delusional material that was now being presented by 
the veteran.  Similarly, the August 1999 examiner noted that 
the claims folder provided no documentation about the key 
facts in the veteran's history.  In addition, this examiner 
found that the record did not contain any information that 
could reasonably be interpreted as prodromal signs or 
symptoms of schizophrenia.  Thus, the Board is in complete 
agreement with his ultimate conclusion that he could find no 
evidence to link the current diagnosis of paranoid 
schizophrenia with the earlier diagnosis of a passive-
aggressive personality disorder.

The Board notes that it continues to find that the opinions 
of Dr. V. and those arising out of the March and May 1998 VA 
mental disorders examinations were sufficient to render the 
veteran's remaining claim on appeal well grounded under 
38 U.S.C.A. § 5107(a).  However, on the merits, the Board has 
determined that the veteran's assertions as to the alleged 
incident are deserving of only minimal weight, and that the 
opinions of Dr. V. and those arising out of the March and May 
1998 VA examinations were largely based on the veteran's 
account of the alleged in-service incident, and are, 
therefore, also of minimal probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Curry v. Brown, 7 Vet. 
App. 58, 68 (1994).  Consequently, the Board must find that, 
as between the recollections of the veteran and the nexus 
opinions in support of the claim, and the more 
contemporaneous service medical records and opinions based on 
a more accurate premise, much the greater probative weight 
must be assigned to the latter.  

On the merits, the clear weight of the more probative 
evidence is against the claim, and thus the benefit of the 
doubt doctrine is not for application.




ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

